PER CURIAM.
Appellant, Jerome Augusta Harris, appeals the revocation of his probation. The written order of revocation stated that appellant violated his probation by committing a burglary. At the revocation hearing, appellant admitted that he had been charged and convicted of trespass. There was no other evidence of violation of probation.
A written order revoking probation must conform to the court’s oral pronouncement. Sampson v. State, 375 So.2d 325 (Fla. 2d DCA 1979); Sing Eng v. State, 350 So.2d 559 (Fla. 2d DCA 1977). In the case at bar, the trial court’s written order is inconsistent with appellant’s admission at the revocation hearing.
Accordingly, this case is remanded to the trial court for correction of the probation revocation order; otherwise, affirmed. Appellant need not be present for this purpose.
GRIMES, A.C.J., and CAMPBELL and FRANK, JJ., concur.